NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

TRUSTEES OF THE NEW JERSEY B.A.C.
HEALTH FUND, TRUSTEES OF THE NEW
JERSEY B.A.C. ANUNITY FUND, TRUSTEES OF                          Civ. No. 18-16556 (CCC)
THE B.A.C. LOCAL 4 NEW JERSEY PENSION
FUND, TRUSTEES OF THE NEW JERSEY BM&P
APPRENTICE AND EDUCATION FUND,                                    OPINION & ORDER
TRUSTEES OF THE BRICKLAYERS & TROWEL
TRADES INTERNATIONAL PENSION FUND,
TRUSTEES OF THE INERNATIONAL
MASONRY INSTITUTE, and RICHARD
TOLSON, as Administrator of B .A.C.
ADMINISTRATIVE DISTRICT OUNCIL OF NEW
JERSEY,
                        Plaintiffs,
        V.


DORAN TATROW ASSOCIATES, INC.,

                        Defendant.

CECCHI, District Judge.

       This matter comes before the Court on Plaintiffs’ motion for default judgment against

Defendant, pursuant to Fed. R. Civ. P. 55(b)(2). ECF No. 14. Plaintiffs filed their complaint on

November 29, 2018. ECF No. 1. The time for Defendant to answer or otherwise respond to the

complaint has expired. See fed. R. Civ. P. 12(a). Pursuant to fed. R. Civ. P. 55(a), the Clerk

entered a Default against Defendant on March 15, 2019. Plaintiff amended the complaint on

March 25, 2019. ECF No. 6. Again, pursuant to Fed. R. Civ. P. 55(a), the clerk entered a Default

against Defendant on June 13, 2019. Plaintiff served Defendant with notice of this motion and
filed the instant motion for default judgment on June 28, 2019. ECF No. 11—15. No opposition

has been filed.

       As a preliminary matter, the Court finds that Plaintiffs have stated a sufficient cause of

action based upon the information set forth in their complaint. Because Defendants have failed to

respond to the complaint, the factual allegations in the complaint are accepted as true. Comdyne I

Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990). Taking the facts alleged by Plaintiffs as true,

the Court can presume liability in this case.

       Plaintiffs’ first cause of action is for contributions to a multiemployer plan pursuant to

section 515 of the Employee Retirement Income Security Act (ERISA). Section 515 of ERISA

provides, “every employer who is obligated to make contributions to a multiemployer plan under

the terms of the plan or under the terms of a collective bargained agreement shall, to the extent

not inconsistent with law, make such contributions in accordance with the terms and conditions

of such plan or such agreement.” 29 U.S.C.       § 1145. Courts in this circuit have found that
allegations that an employer was bound to a collective bargaining agreement (“CBA”) obligating

it to make contributions to a benefit fund were sufficient to state a cause of action pursuant to

ERISA section 515, and section 502(g)(2), 29 U.S.C.      § 1132(g)(2), for the purposes of default
judgment. See New Jersey Bldg. Laborers’ Statewide Pension Fund & Trustees Thereof v. Pulaski

Constr., 2014 U.S. Dist. LEXIS 24553, at *2 (D.N.J. Aug. 9, 2017); Teamsters Health & Welfare

Fund of Phila. & Vicinity v. Dublin Paper Co., 2012 U.S. Dist. LEXIS 102652, at *8 (D.N.J. July

24, 2012).

       Plaintiffs second cause of action is regarding Defendant’s failure to remit checks-offs and

other contributions. Courts in this circuit agree that allegations of an employer’s failure to remit

                                                 2
dues check-offs is sufficient to state a cause of action under the collective bargaining agreement.

See Trs. of the N.J. B.A.C. Health Fund v. Rhodes, 2017 U.S. Dist. LEXIS 125662, at *6 (D.N.J.

Aug. 9, 2017); Trs. of the N.J. B.A.C. Health Fund. v. All Finish Constr., Inc., 2017 U.S. Dist.

LEXIS 101719, at *6 (D.N.J. June 29, 2017).

       Here, Plaintiffs have alleged that Defendant was an employer bound at all relevant times

by the CBA, which obligates it to contribute to the funds. See Crandall Decl., at ¶ 5—8, Ex. A-D.

Plaintiffs seek delinquent contributions owed to the funds, interest thereon, liquidated damages,

dues check-offs owed to the Union, and reasonable attorney’s fees and costs pursuant to section

502(g)(2) and the collection policy agreed to by the parties. $ç id. at   ¶   19. As plaintiffs are

seeking delinquent contributions owed by Doran Tatrow to the Funds and Union pursuant to

ERISA and the collective bargaining agreement, this Court finds Plaintiffs appear to have valid

causes of action.

        Three elements determine whether default is proper: (1) whether the plaintiff will be

prejudiced if default is not granted; (2) whether the defendant has a meritorious defense; and (3)

whether the defendant’s delay is the result of culpable misconduct. Chamberlain v. Giampapa,

210 F.3d 154, 164 (3d Cir. 2000).      First, it is clear that Plaintiffs have been prejudiced by

Defendant’s failure to answer because Plaintiffs have incurred additional costs, have been unable

to move forward with the case, and have been delayed in receiving relief. See Malik v. Hannah,

661 F. Supp. 2d 485, 490—91 (D.N.J. 2009). Second, no evidence suggests that the Defendant has

a meritorious defense. When a defendant does not file a pleading stating why default is not

appropriate, the Court is “not in a position to determine whether [the Defendant] has any

meritorious defense or whether any delay is the result of culpable misconduct” therefore, this

                                                3
element is considered satisfied for the purpose of finding default judgment proper. Operative

Plasterers & Cement Masons Int'l Ass'n Local No. 8 v. Speciality Stucco Restoration, 2006 U.S.

Dist. LEXIS 24553, at *6-7 (D.N.J. Feb. 26, 2014). Further, where, as here, Defendants have

failed to respond, there is a presumption of culpability. See Teamsters Pension Fund of Phila. &

Vicinity v. Am. Helper. Inc., No. 11-624, 2011 WL 4729023, at *4 (D.N.J. Oct. 5, 2011).

Therefore, the Court finds that default judgment is proper at this time.

       Here, Plaintiffs seek a total amount of $69,528.36 consisting of: (1) contributions to the

funds in the principal amount of$42,468.19; (2) interest in the amount of$6,629.50; (3) liquidated

damages in the amount of$8,493.64; (4) attorney's fees and costs in the amount of$7,143.74; and

(6) dues check-offs to the Union in the amount of $4,793.29. See ECF No. 14 at 14.

       IT IS THEREFORE on this 31st day of January 2020,

       ORDERED that Plaintiffs' motion for default judgment (ECF No. 11) is hereby

granted; and it is further

        ORDERED that default judgment shall be entered; and it is further

        ORDERED that Defendants shall be ordered to pay damages in the amount of $69,528.36.

        SO ORDERED.




                                                       CLAIRE C. CECCHI, U.S.D.J.




                                                 4
